DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/4/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. Specifically, no copy of EP 1648686 is presented.
The information disclosure statement filed 10/4/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein without a concise explanation of relevance has not been considered. Specifically, there is no concise explanation of relevance of the EOS Operating Manual for Laser Sintering Machine with Brief Summary 02/22/2005 and Armin Scharf, “Erster 3D-Endlosdrucker”, zwomp.de, http://www.zwomp.de/2012/11/06/voxelject-endlosdrucker/ dated November 06, 2012.

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is less than 50 words in length. Correction is required. See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claim 1, the claim uses the term “application means” (means for applying) without reciting sufficient structure, material, or acts to perform the claimed function of applying. A review of applicant’s specification indicates that the corresponding structure is a recoater [0021]. Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a recoater or equivalents thereof.
Claim Objections
Claim 1 is objected to because of the following informalities: Periods are used within the claim to indicate positions within a list, however, periods may only be used at the end of a claim and in Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995) and MPEP § 608.01(m). Additionally, the word “construction” is misspelled (line 4), the extraneous word “place” appears between “takes” and “in” (lines 10-11), and the word “means” (line 11) is misspelled. 
Claim 13 is objected to since the word “wherein” appears to missing between “claim 1” and “the” (line 1). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). In this case, the claim is indefinite since it is unclear whether the polyamides are included in the group of possible sinterable materials. For the purposes of this Office action, the claim will be interpreted as if polyamide was included within the group of possible sinterable materials.

There is insufficient antecedent basis for the limitation “the surrounding material” (line 19) in the claim since it is unclear whether the binder is applied only to regions completely within the material or to regions at the edge of the material layer, which would not be surrounded with material. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited adjacent material.
There is insufficient antecedent basis for the limitation “the surrounding material” (line 21) in the claim since it is unclear whether the molded part is completely surrounded by unfused material. For instance, the molded part may extend to the edge of the material layer produced by the device, which would require that some binder be placed at the edge of the device and therefore not be completely surrounded. It is additionally unclear whether this limitation refers to the surrounding material of line 19. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited adjacent unsolidified material. Claims 2-20 are indefinite by dependence.

Regarding claim 3, there is insufficient antecedent basis for the limitation “the process conditions” (line 1) in the claim, rendering the claim indefinite since it is unclear what conditions are referred to and since the term “process” has not been previously used. For the purposes of this Office action, the limitation will be interpreted as if it recited a temperature.
There is insufficient antecedent basis for the limitation “the process” (line 3) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited the method.

Regarding claim 5, it is unclear whether the limitation “optionally wherein the desired layer thickness of the material remains constant for each slurry application” (lines 2-3) serves to limit the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it weren’t present.
It is unclear to which material layer the limitation “the material layer” (line 2) refers to since claim 1 requires that at least two material layers be created since step a is repeated at least once. For the purposes of this Office action, the limitation will be interpreted as if it referred to the uppermost material layer.

Regarding claim 6, there is insufficient antecedent basis for the limitation “the construction platform” (line 1) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the construction plane.
There is insufficient antecedent basis for the limitation “the construction space” (line 2) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to a construction space.
It is unclear whether the limitation “optionally the temperature adjustment is carried out with means outside or inside the build space, optionally the construction platform being heated or irradiated with IR” (lines 2-4) serves to limit the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it weren’t present.
There is insufficient antecedent basis for the limitation “the build space” (line 3) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to a build space.

Regarding claim 7, there is insufficient antecedent basis for the limitation “the construction platform” (line 1) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to a construction plane.
There is insufficient antecedent basis for the limitation “the construction space” (line 2) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to a construction space. 

Regarding claim 8, there is insufficient antecedent basis for the limitation “the construction platform” (line 1) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to a construction plane.
There is insufficient antecedent basis for the limitation “the construction space” (line 2) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to a construction space. 

Regarding claim 9, there is insufficient antecedent basis for the limitation “the last material layer” (line 1) in the claim. It is unclear whether the limitation refers to a final material deposited by the device or to a bottommost material layer, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to a final material layer deposited by the device.

Regarding claim 12, the term “shortly” (line 2) is a relative term which renders the claim indefinite. The term “shortly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, the specification provides verbatim support for the claim terminology without providing any examples or standard times between mixing and application, 

Regarding claim 13, it is unclear whether the limitation “optionally be evaporation, optionally less than 90 seconds per material layer” (lines 2-3) serves to limit the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it weren’t present.

Regarding claim 16, the claim recites the limitation “wherein the proportion of the binder material is preferably less than 20 volume percent” (lines 1-2). It is unclear whether this limitation is in fact required due to the use of the phrase “is preferably” rather than just the single word “is”, rendering the claim indefinite. It is also noted that the claim may fail to further limit claim 1 in some interpretations but is not rejected under 35 USC 112(d) since, in other interpretations, the claim may in fact further limit claim 1.
The claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: The claim requires a proportion of the binder material to be preferably less than 20 volume percent but does not specify what the proportion is relative to, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it did not limit claim 1 since the only limitation in the claim is preceded by “preferably.”

Regarding claim 17, there is insufficient antecedent basis for the limitation “the particle layer” (line 1) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the material layer.

Regarding claim 18, there is insufficient antecedent basis for the limitation “the further steps” (line 1) in the claim, rendering the claim indefinite. For the purposes of this Office action, the claim will be interpreted as if it required either heat treatment or sintering.

Regarding claim 20, there is insufficient antecedent basis for the limitation “the horizontal construction platform” (line 2) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to a horizontal construction platform.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6 and 11-13, 20, 25 and 27 are rejected under 35 U.S.C. 103 as being obvious over Baumann (US 2007/0238056) in view of Sachs (US 6,596,224).

Regarding claims 1 and 16, Baumann discloses a process for forming a three dimensional object from a pulverulent material [0001] in which a layer of a pulverulent substrate [0055] from a storage vessel to a doctor blade [0091], which is considered to meet the claim limitation of an application means as interpreted under 35 USC 112(f) above. The pulverulent substance is a thermoplastic elastomer [0060]. The layer is formed on a movable base ([0091], figure 1, reference numeral 6), which is considered to meet the claim limitation of a construction base. A liquid absorber comprising carbon black [0067] is selectively applied to the regions of the layer to be sintered [0043] and electromagnetic 
Sachs teaches a method of forming parts from powder in layers (column 1, lines 23-39) in which a slurry is deposited over a porous substrate support (column 8, lines 54-59). The slurry is prepared using powder in a liquid vehicle (column 16, lines 1-14) and is deposited in a single jet from a nozzle (column 9, lines 61-67). The slip cast layer is dried to evaporate water to prevent interactions with the binder (column 9, lines 7-22). The powder bed is heated once after the slurry is applied and a second time to activate the binder material (figure 1). Sachs additionally teaches that using a slurry allows fine submicron particles to be used to form parts with fine details and thin layers (column 9, lines 46-60).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pulverulent substrate of Baumann with the slurry of Sachs. One would have been motivated to do so since Sachs teaches a slurry that allows fine submicron particles to be used to form parts with fine details and thin layers.

Regarding claim 2, Baumann discloses that the movable base is located within side walls ([0091], figure 1, reference numeral 6), which is considered to meet the claim limitation of the construction plane being arranged in a construction space.

Regarding claim 3, Baumann discloses that the part is formed by selectively bonding subregions of a pulverulent substrate [0001].

Regarding claim 4, Sachs teaches that the liquid vehicle is water (column 16, lines 1-14).

Regarding claim 5, Baumann discloses that the layers are formed using a doctor blade that distributes the pulverulent substrate over a previous layer [0091]. It is evident that the new layer forms a coat over the previous layer, and the doctor blade is therefore considered to meet the claim limitation of a coating device.

Regarding claim 6, Baumann discloses that the temperature of the manufacturing chamber is controlled during production of the object [0020], which is considered to meet the claim limitation of adjusting since controlling requires an active step that results in a temperature change.

Regarding claim 11, Baumann discloses that the absorber is applied by a printing head [0063].

Regarding claim 12, Sachs teaches that the slurry is prepared using powder in a liquid vehicle such as water (column 16, lines 1-14) and is deposited in a single jet from a nozzle (column 9, lines 61-67). It is therefore evident that the slurry was mixed prior to reaching the single nozzle since it could not otherwise be released as a single jet.

Regarding claim 13, Sachs teaches that the slurry is deposited over a porous substrate support to form a layer (column 8, lines 54-59). The slip cast layer is dried to evaporate water to prevent interactions with the binder (column 9, lines 7-22). It is evident that this process leaves only the material layer present, which is considered to meet the claim limitation of the material layer resulting from the evaporation.

Regarding claim 14, Baumann discloses that the pulverulent material has a median grain size of between 40 microns and 70 microns [0050].

Regarding claim 15, Baumann discloses that the layer thickness is between 0.08 mm and 0.2 mm [0047], which is equivalent 80 um to 200 um.

Regarding claim 17, modified Baumann teaches all the claim limitations as set forth above. Baumann additionally discloses that the layer thickness is between 0.08 mm and 0.2 mm [0047], which is equivalent 80 microns to 200 microns. Sachs teaches that the layer has a packing density of at least 50% (column 9, lines 23-45), which is considered to be equivalent to a material layer density of at least 50% of the solid density of the particulate material after the carrier fluid is removed. Modified Baumann does not explicitly teach the packing density being between about 50% to about 80%.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the packing density fall within the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists (MPEP § 2144.05 (I)).

Regarding claim 18, Baumann discloses that the powder layers are sintered [0036], which is considered to meet the claim limitation of a further process step.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US 2007/0238056) in view of Sachs (US 6,596,224) as applied to claim 1 above, and further in view of Hermann (US 2011/0117485).

Regarding claims 7 and 8, modified Baumann teaches all the claim limitations as set forth above. Baumann additionally discloses that the pulverulent material is melted to bond it into a layer [0036] and that the process occurs in a temperature controlled construction space [0080]. Sachs teaches that the slip cast layer is dried to evaporate water to prevent interactions with the binder (column 9, lines 7-22). Modified Baumann does not explicitly teach a temperature of the construction space.
Hermann teaches that a method of manufacturing a three dimensional article by bonding particles together (abstract) using a carbon black absorber [0025] that are fused in a build chamber by IR radiation in a build chamber having a temperature of about 185 °C [0053] while preventing some surfaces areas of an uppermost layer from being sintered or melted together [0004].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the temperature controlled manufacturing chamber with carbon black absorber of modified Baumann with the temperature of Hermann. One would have been motivated to do so since Hermann teaches that 185 °C is a suitable temperature for applying IR radiation to particles being fused using a carbon black absorber.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US 2007/0238056) in view of Sachs (US 6,596,224) as applied to claim 1 above, and further in view of Comb (US 2013/0186558).

Regarding claim 9, modified Baumann teaches all the claim limitations as set forth above. Baumann additionally discloses that the pulverulent material is fused to form a layer [0037]. Modified Baumann does not explicitly teach a temperature of the final layer.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ABS of Comb with the process of modified Baumann, and to heat the ABS to the fusion temperature of Comb. One would have been motivated to do so since Baumann discloses that the pulverulent substance is a thermoplastic that is fused to form a layer and Comb teaches that ABS is a suitable thermoplastic copolymer for printing layers in a 3D printing apparatus and has a fusion temperature of about 200 °C. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US 2007/0238056) in view of Sachs (US 6,596,224) as applied to claim 1 above, and further in view of Evans Jr. (US 5,248,456).

Regarding claim 10, modified Baumann teaches all the claim limitations as set forth above. Baumann additionally discloses that unbonded powder is removed following fabrication of the final layer [0038]. Modified Baumann does not explicitly teach spraying the part with water.
Evans Jr. teaches removing residual solvent and resin from a part by spraying the part (column 29, lines 46-68, column 30, lines 1-21), which is considered to meet the claim limitation of a liquid bath.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fabrication process of Baumann with the spraying of Evans .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US 2007/0238056) in view of Sachs (US 6,596,224) as applied to claim 1 above, and further in view of Merot (US 7,790,096).

Regarding claim 19, modified Baumann teaches all the claim limitations as set forth above. Baumann discloses that the object is released following a fabrication cycle [0038] and is silent to beginning another fabrication cycle. One of ordinary skill in the art would recognize that Baumann therefore discloses a batch process. Modified Baumann does not explicitly teach the manufacturing chamber being removable.
Merot teaches a thermal management system to control preheating and cooldown of a laser sintering system having a removable build chamber (abstract) where one build chamber is removed and replaced with another (column 2, lines 40-48) to avoid incurring delay during heating or cooling (column 2, lines 33-39) while the chamber with the fabricated part is cooled replaced with a preheated chamber (column 2, lines 53-58).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the build chamber of modified Baumann with the removable and replaceable build chamber of Merot. One would have been motivated to do so since Merot teaches a build chamber that allows preheating and cooling without delaying fabrication.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US 2007/0238056) in view of Sachs (US 6,596,224) as applied to claim 1 above, and further in view of Kaiser (US 2013/0287933).

Regarding claim 20, modified Baumann teaches all the claim limitations as set forth above. Modified Baumann does not explicitly teach the slurry being applied at an angle.
Kaiser teaches a 3D printing apparatus having 2 dispensers, one of which is an inkjet printhead fine material dispenser [0016]. The angle at which the fine material dispenser dispenses material is adjusted to facilitate forming the 3D object core or shell [0019].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the angle at which modified Baumann dispenses the slurry. One would have been motivated to do so since Kaiser teaches that adjusting the angle at which slurry is dispensed facilitates forming 3D objects.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US 2007/0238056) in view of Sachs (US 6,596,224) as applied to claim 1 above, and further in view of Bredt (US 9,522,522).

Regarding claim 20, modified Baumann teaches all the claim limitations as set forth above. Modified Baumann does not explicitly teach the slurry being applied at an angle.
Bredt teaches a method for fabricating a solid article by three dimensional priting in which a bed of loose solid powder is formed and then a fluid material is jetted onto the layer from a fluid dispenser (abstract). The fluid dispenser is tilted between about 5 and 15 degrees relative to the vertical to avoid powder splashes while preventing the formation of oblongs (column 6, lines 27-42).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL E SPARKS/               Examiner, Art Unit 1747